Citation Nr: 1033405	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for otitis media of 
the left ear, and if so, whether service connection is warranted 
for the claimed disorder.

2.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for headaches, and 
if so, whether service connection is warranted for the claimed 
disorder.

3.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a left hip 
disorder, and if so, whether service connection is warranted for 
the claimed disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for colon cancer as due to 
ionizing radiation exposure.

6.  Entitlement to service connection for leukemia as due to 
ionizing radiation exposure.

7.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1945 to July 1946 
and from September 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Detroit, Michigan.  The Veteran relocated during the pendency of 
the appeal and jurisdiction was transferred to the VARO in 
Nashville, Tennessee.  

The issues before the Board were remanded in July 2007 for 
further evidentiary and procedural development.  Unfortunately, 
as discussed below, the Board finds that there has not been 
substantial compliance with its remand directives.  Therefore, it 
may not proceed with a decision at this time on these issues 
(except for those issues in which it is granting the benefit 
sought on appeal).  See Stegall v. West, 11 Vet. App. 268 (1998).  
As such, the issues of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to service 
connection for left ear otitis media, entitlement to service 
connection for a left hip disorder, headaches, a bilateral knee 
disorder, and entitlement to service connection for colon cancer 
and leukemia as due to ionizing radiation, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for 
bladder cancer and entitlement to an extraschedular rating 
for tinnitus have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA notified the Veteran of an August 1991 RO rating decision 
that denied claims of entitlement to service connection for a 
left hip disorder and headaches, as well as his appellate rights; 
the Veteran submitted a notice of disagreement as to both issues 
but did not perfect an appeal of this rating decision.

2.  Evidence associated with the claims file after the last final 
denial in August 1991 is new, and when considered with the 
previous evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the Veteran's 
previously disallowed claims of entitlement to service connection 
for a left hip disorder and headaches.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a left hip disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for headaches is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as it pertains to whether to reopen 
the Veteran's previously denied claims of entitlement to service 
connection for a left hip disorder and headaches.  Thus, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)) as to these issues.  The Board 
acknowledges that the VA still has duty to notify and assist the 
Veteran with regard to the underlying claims for service 
connection.  However, since this part of the appeal is being 
remanded, no discussion is necessary in the instant decision.  

Other Due Process Considerations

The Board remanded this appeal in July 2007, in part, for the 
purpose of providing the Veteran with a new VCAA notice letter 
and obtaining relevant outstanding evidence.  As discussed in the 
Remand below, some of this development was not completed.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board also has an interest, however, in avoiding remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In the present case, the record supports 
reopening the Veteran's claims of entitlement to service 
connection for a left hip disorder and headaches.  As such, it is 
difficult to see how remanding the issue of whether to reopen 
these claims to obtain additional evidence and/or provide 
appropriate notice as to how the Veteran may successfully reopen 
these claims would benefit him.

Under the circumstances, the Board finds that there is no 
prejudice to the Veteran in proceeding with a decision as to the 
issues of whether new and material evidence has been submitted 
that is sufficient to reopen previously disallowed claims of 
entitlement to service connection for a left hip disorder and 
headaches.  The Board regrets the error, but as it has no 
negative effect on the outcome of these claims, a remand is not 
necessary to comply with the holding in Stegall.  

Analysis

Historically, the Veteran was denied service connection for a 
left hip disorder and chronic headaches by an RO rating decision 
dated in August 1991.  The Veteran submitted a notice of 
disagreement as to both issues; however, he did not perfect an 
appeal following the issuance of a statement of the case.  The 
August 1991 rating decision became final as to these issues.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
Thereafter, in September 2000, the Veteran filed to reopen these 
previously disallowed claims.  The RO reopened the Veteran's 
claims in a November 2002 rating decision, but continued to deny 
both issues on the merits.  The Veteran perfected an appeal as 
this rating decision; as such, the issues of whether to reopen 
the Veteran's claims of entitlement to service connection for 
left hip disorder and headaches are now before the Board for 
appellate review.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  However, a Veteran 
may request that VA reopen his claim upon the receipt of "new 
and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  As noted above, the 
Veteran's request to reopen his previously disallowed claim was 
received in September 2000.  Thus, the applicable standard for 
what constitutes "new and material" evidence is that outlined 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Specifically, 
"new and material evidence" is that evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, which 
is neither cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.; see also 38 C.F.R. § 3.156(a) (2001).

Regarding whether any newly received evidence is material, a 
Veteran does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the claim 
can be evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.  When 
determining whether the claim should be reopened, the credibility 
of the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior final denial in these matters, the 
evidence under consideration consisted of lay statements by the 
Veteran, his service treatment records, and VA treatment records 
dated in 1959, 1991, and 1993.  The RO indicated in its August 
1991 rating decision that it was denying the Veteran's claims for 
service connection for a left hip disorder and headaches because, 
although there was evidence of a current diagnosis for each since 
1991, the evidence of record failed to demonstrate that either 
disorder was incurred in or aggravated by military service.  

Following the RO's denial in August 1991, additional evidence was 
associated with the claims file, including more statements from 
the Veteran, additional VA treatment records, various private 
treatment records, and statements from family members regarding 
the Veteran's claimed disorders.  Relevant to the Veteran's 
claimed left hip disorder are treatment records showing diagnoses 
of trochanteric bursitis and degenerative joint disease of the 
left hip as well as a letter from a private orthopedic surgeon, 
Dr. N.I., dated in October 2002.  With regard to the October 2002 
letter, Dr. N.I. indicated that the Veteran described a history 
of left hip problems since falling on the deck of a ship during a 
bad storm during service.  Dr. N.I. noted that that it is not 
entirely clear whether the Veteran's in-service injury 
predisposed him to developing his current severe degenerative 
joint disease, status post-total left hip replacement.  However, 
in his professional opinion, "if [the Veteran's] injury . . . 
cause[d] a glenoid labrum tear of the hip or caused articular 
damage, this would have indeed have predisposed him to getting 
degenerative changes in his hip."  

The Board acknowledges that Dr. N.I.'s opinion does not 
definitively establish whether the Veteran's current left hip 
disorder is related to military service.  However, given that it 
addresses whether a etiological link is possible, the Board 
concludes that, at a minimum, it must be reviewed in order to 
fairly determine the Veteran's claim.  As such, the updated 
treatment records and October 2002 letter constitute new and 
material evidence and the Veteran's previously disallowed claim 
of entitlement to service connection for a left hip disorder is 
reopened.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156(a) 
(2001).

Turning to the Veteran's claimed headaches, the Board observes 
that the evidence of record at the time of the August 1991 denial 
demonstrated that the Veteran had complained at a VA 
ophthalmology appointment of headaches on and off since age 
twenty-four.  The diagnosis was probable migraines.  Evidence 
received since the August 1991 rating decision reflects that the 
Veteran reports being hospitalized during service for severe 
headaches with continued intermittent headaches ever since.  
Private treatment records dated in 1983 have also been associated 
with the claims file which show complaints of frequent episodes 
of dizziness accompanied by headaches and nausea and a normal 
brain CT scan.  Finally, the Veteran submitted lay statements 
from both his daughter and niece in which they recount the 
Veteran complaining of headaches since as long as they can 
recall.  

Presuming the credibility of the lay assertions of in-service 
treatment for severe headaches with continuity of symptomatology 
ever since, as partially demonstrated by the 1983 treatment 
records, the Board finds that new evidence has been submitted 
which is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Veteran's claim of 
entitlement to service connection for headaches is therefore 
reopened.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 3.156(a) 
(2001).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left hip disorder is 
reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for headaches is reopened, and 
to this extent the appeal is granted.


REMAND

As noted in the Introduction above, the Board remanded the 
Veteran's appeal in July 2007 for additional evidentiary and 
procedural development.  A review of the record reveals that the 
agency of original jurisdiction (AOJ) either did not undertake or 
satisfactorily complete some of the Board's requested 
development.  In either case, a remand is necessary to ensure 
that there is substantial compliance with the July 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand confers on the claimant, as a matter of law, the right to 
compliance with the remand order).  A remand is also necessary to 
address new evidentiary and procedural issues raised by the 
development completed since the July 2007 remand.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  




I. VCAA Notice

The Board previously remanded the issues of whether the Veteran 
submitted new and material evidence sufficient to reopen 
previously disallowed claims of service connection a left hip 
disorder, headaches, and left ear otitis media, to provide the 
Veteran with appropriate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the Board directed the AOJ to inform the Veteran of 
the reasons and bases for the previous denial of each issue and 
to notify the Veteran as to what constituted "new and material 
evidence."  With regard to the latter information, the Board 
directed the AOJ to provide the standard outlined by the United 
States Court of Appeals for Veterans Claims (Court) in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board reopened the Veteran's previously disallowed claims of 
entitlement to service connection for a left hip disorder and 
headaches; thus, the question of whether appropriate VCAA notice 
was provided as to the "new and material" issue is moot.  The 
issue of whether the Veteran submitted new and material evidence 
sufficient to reopen a claim of service connection for left ear 
otitis media, however, has not yet been reopened.  In the instant 
appeal, a review of the claims file reflects that the November 
2007 VCAA letter sent to the Veteran provides the current 
standard for what constitutes "new and material" evidence 
rather than the standard outlined in Hodge.  Moreover, this 
letter incorrectly informs the Veteran that the reason for the 
prior denial of his claim (in August 1991) was the lack of 
evidence of in-service treatment for his claimed disorder.  In 
fact, the August 1991 RO rating decision states that the 
Veteran's claim was denied because there was no evidence of 
chronic (residuals of) left ear otitis media.  

Under these circumstances, it cannot be said that the AOJ 
substantially complied with the Board's directive to provide the 
Veteran with appropriate VCAA notice as to the issue of whether 
new and material was submitted that is sufficient to reopen the 
claim of service connection for chronic left ear otitis media.  
This issue must therefore be remanded to allow the AOJ to provide 
the correct notice.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

II. Outstanding Treatment Records 

Private Treatment Records 

A number of outstanding private treatment records were identified 
by the Board in its July 2007 remand, and the AOJ was directed 
was to make reasonable efforts to obtain such records pursuant to 
the VA's duty to assist.  The claims file indicates that requests 
for these outstanding treatment records were sent out in July 
2009.  

With respect to requests sent to Dr. Schiffer, the Doctors 
Hospital (now Allegiance Hospital), and Plantation General 
Hospital, no reply was ever received from these 
facilities/providers; the July 2009 requests for information were 
also not returned as undeliverable.  VA's duty to assist a 
veteran in obtaining non-Federal records requires at least one 
follow-up request unless evidence is received indicating that the 
records sought do not exist or that a follow-up request would be 
futile.  38 C.F.R. § 3.159(c) (2009).  Since it does not appear 
that a second request for information was sent to the three 
aforementioned facilities/providers, the Board finds there was 
not substantial compliance with its remand directives and the AOJ 
must send at least one more request for records.  See id.; see 
also Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board is of the opinion that a second request 
for information should be sent to the Veteran's primary care 
physician from 1993 through the present, Dr. Taylor.  The Board 
acknowledges that Dr. Taylor already submitted a treatment 
summary in response to the VA's July 2009 request for 
information, but this report does not contain specifics which 
might be relevant to the Veteran's service connection claims on 
appeal, including information regarding the onset of the 
Veteran's complaints, the nature of his complaints, the etiology 
of any diagnosis, etc.  Since there is no indication that the 
original treatment records are not available, the AOJ should 
contact Dr. Taylor and ask that he provide such records.  Id.  

Finally, the AOJ should contact the Veteran and ask him to submit 
copies of records associated with the diagnosis and treatment of 
his colon cancer from Methodist Hospital and Dr. Singer.  Both 
providers responded to the VA's July 2009 request that they had 
purged the records pertaining to the Veteran's treatment, 
however, the Veteran indicated on his consent forms that he had 
these records in his possession and was unsure what to do with 
them.  In light of the providers' replies, the AOJ should notify 
the Veteran that he should submit this evidence to the VA.  See 
38 U.S.C.A. §§ 5103, 5103A.  

Service Treatment Records 

As discussed in the July 2007 remand, the Veteran asserts that he 
injured his left hip during service when he slipped and fell 
while on watch during a hurricane aboard the U.S.S. LST 602.  He 
has stated that this incident occurred sometime in October or 
November 1950, and that he was sent to the Naval Hospital in 
Jacksonville, Florida for outpatient treatment.  His headaches, 
he contends, began in 1951 while he was serving aboard the U.S.S. 
LST 1032.  Although unsure of the exact date and location of 
treatment, he indicates that he was hospitalized at either the 
Naval Hospital in Norfolk, Virginia, or at the Little Creek 
Amphibious Base sometime around April 1951.

In accordance with the Board's July 2007 remand directives, the 
AOJ contacted the National Personnel Records Center (NPRC) and 
asked that a search be conducted for these outstanding clinical 
records under the name(s) of the facilit(ies) rather than the 
Veteran.  Pertinent to this remand, the AOJ asked the NPRC to 
search for any outstanding clinical treatment records from the 
Naval Hospital in Norfolk, Virginia for the period from October 
1, to December 31, 1950.  There is no indication that any request 
was made for these records using the correct dates; thus, a 
remand is necessary to attempt another search.  See 38 C.F.R. 
§ 3.159(c)(3) (VA will make efforts to obtain the claimant's 
service treatment records, if relevant to the claim).  

In addition to searching for the actual clinical treatment 
records, the AOJ should contact the appropriate source(s) to 
request any Deck Logs from the Veteran's Naval vessels for the 
dates mentioned above.  Id.  The Veteran pointed out in a 
February 2008 written statement that the deck logs of his ships 
might show that he was transferred from the ship to the naval 
hospitals in Jacksonville, Florida and Norfolk, Virginia, thereby 
corroborating his account(s) of in-service treatment.  

VA Treatment Records 

Finally, the Veteran was asked in November 2007 to notify VA of 
any treatment for his claimed disorders at VA medical facilities.  
In requesting information regarding dates of treatment from such 
facilities, the Board noted in the July 2007 remand that the 
claims file only contained records dated from May to July 1959 
and from January 1991 to November 2001.  Unfortunately, the 
Veteran's only response to the AOJ's request was a September 2009 
statement that he underwent audiological evaluation at the VA 
Medical Center (VAMC) in Ann Arbor, Michigan in February 2009.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In the 
present case, the Veteran has identified at least one relevant 
outstanding VA treatment record that pertains to his initial 
rating claim on appeal.  The claims file, however, reveals 
evidence that additional VA treatment records remain outstanding.  
For example, the VA treatment records associated with the claims 
file contain radiograph reports dated in the early 1990s, but no 
clinical notes associated with such reports.  

Under these circumstances, the Board feels that the AOJ should 
request any outstanding VA treatment records from the Ann Arbor 
VAMC for the period from May 1959 through the present.  See id.  
Additionally, the AOJ should contact the Veteran and ask him to 
provide information regarding any treatment at a VA facility 
other than the Ann Arbor VAMC; any records identified should be 
obtained.  




III. Claims Based on Ionizing Radiation Exposure

The Veteran claims that he was exposed to radiation during active 
duty service and that this exposure caused his colon cancer and 
myeloid leukemia.  There is competent medical evidence of record 
confirming the Veteran's diagnoses of colon cancer and myeloid 
leukemia.  Under 38 C.F.R. § 3.311(b)(2) (2009), colon cancer and 
leukemia (other than chronic lymphatic leukemia) are "radiogenic 
diseases."

As discussed in the July 2007 remand, the Veteran believes that 
he was exposed to ionizing radiation during his period of service 
in the Navy from 1945 to 1946.  Specifically, he claims that he 
was exposed while serving aboard the U.S.S. PC 1171.  He contends 
that the U.S.S. PC 1171 was docked at Sasebo, Japan for thirty 
days in September 1945, and that his own research has revealed 
that Sasebo is located less than forty miles from Nagasaki.  The 
Veteran does not claim that he was aboard the U.S.S. PC 1171 
while it was at Sasebo; rather, he states that he joined the crew 
shortly thereafter and traveled around various islands in the 
East China Sea and along the Chinese coastline.  He claims that 
he was exposed to ionizing radiation from the saltwater used 
aboard the vessel for bathing, drinking, cleaning, and cooking.  
Additionally, the Veteran contends that the filtration system 
used to filter the supposedly contaminated saltwater was also 
contaminated from the time spent docked at Sasebo.

Citing the applicability of the special development procedures 
described in 38 C.F.R. § 3.311 (2009), the Board remanded these 
issues in July 2007 to obtain additional dose data from the 
Defense Threat Reduction Agency (DTRA) and a dose estimate from 
the Under Secretary for Health.  See 38 C.F.R. § 3.311(a).  
Following receipt of a dose estimate, the AOJ was directed to 
determine whether the Veteran was exposed to ionizing radiation 
during service and, if so, forward his records to the Under 
Secretary for Benefits for further consideration in accordance 
with 38 C.F.R. § 3.311(c).  

The record demonstrates that the AOJ did not contact the DTRA, 
nor did it submit the Veteran's claims file to the Under 
Secretary for Health for the preparation of a dose estimate.  The 
Board acknowledges that the Veteran submitted a letter from the 
DTRA in support of his claims.  However, relevant to this remand, 
the information provided in this letter does not directly address 
whether the Veteran himself was exposed to ionizing radiation 
from travelling around the East China Sea aboard the U.S.S. PC 
1171.  Moreover, even if this letter contained such information, 
the provisions of 38 C.F.R. § 3.311 mandate the preparation of a 
dose estimate by the Under Secretary for Health when a veteran 
has a radiogenic disease and contends that such disease is the 
result of exposure to ionizing radiation in service.  38 C.F.R. 
§ 3.311(a)(1), (a)(2)(iii).  As such a remand is necessary to 
comply with the Board's July 2007 remand directives.  

IV. VA Examinations/Opinions

Initial Rating - Bilateral Hearing Loss

The current record contains three audiograms, in addition to the 
most recent March 2010 VA audiological examination, that are 
relevant to the issue of the initial disability rating assigned 
to the Veteran's bilateral hearing loss.  These audiograms, dated 
in November 2001, December 2006, and January 2008, however, are 
presented in a graph format and do not report the pure tone 
thresholds obtained for the relevant frequencies.  Unfortunately, 
the Board may not interpret this data.  Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Thus, a remand is necessary to submit these 
audiograms to an audiologist for the preparation of a report 
which provides the pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies.  See 38 C.F.R. § 4.85 (2009).  If any 
of the requested development produces additional audiological 
evaluations in graph format, these too should be sent for 
interpretation by the audiologist.  

Service Connection Claims

In its July 2007 remand, the Board directed the AOJ to consider 
whether any of the development requested produced evidence that 
suggested a link between the Veteran's claimed disorders and 
service.  "If, and only if," evidence was obtained that 
suggested such link, then a VA examination with etiological 
opinion was to be ordered.  In March 2010, the AOJ ordered VA 
examinations and opinions for all of the Veteran's service 
connection claims on appeal except for left ear otitis media.  A 
March 2010 report from the Compensation and Pension (C&P) Service 
reflects that a physician's assistant reviewed the Veteran's 
claims file and determined that the VA examinations should be 
cancelled because the Veteran had not met the "if and only if" 
standard outlined by the Board.  

The Board acknowledges the C&P Service's determination that the 
examinations were not warranted based on the evidence received 
following the July 2007 remand.  However, the Board directed the 
AOJ, and not the C&P Service, to determine whether an examination 
should be provided.  Given that the AOJ determined VA 
examinations should be provided for all of the Veteran's service 
connection claims on appeal (except left ear otitis media), a 
remand is necessary to obtain these examinations/opinions.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

With respect to the issue of left ear otitis media, if the AOJ 
determines that new and material evidence has been submitted 
sufficient to reopen the Veteran's claim and the record indicates 
that any current left ear otitis media (or residuals) may be 
related to service, then the AOJ should obtain a VA examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with notice regarding 
what constitutes new and material evidence, 
as set forth in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) ("new and material 
evidence" is that not previously submitted 
to agency decision makers which bears 
directly and substantially on the specific 
matter under consideration, which is neither 
cumulative nor redundant and which is, by 
itself or in combination with other evidence, 
so significant that it must be considered in 
order to fairly decide the merits of the 
claim).  Additionally, notify the Veteran 
that he must submit evidence which shows that 
he has chronic left ear otitis media and/or 
residuals of left ear otitis media 
experienced during service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2.  Appropriate attempts should be made to 
retrieve any missing service records, 
including clinical records, from the U.S. 
Naval Hospital in Norfolk, Virginia from 
March 1951 to May 1951.  It should be 
noted that these clinical records may be 
filed at the National Personnel Records 
Center (NPRC) under the name of the facility, 
and not the Veteran.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

3.  Contact the appropriate source(s) to 
request Deck Logs for the U.S.S. LST 602 for 
the period from October 1, 1950, to November 
30, 1950, and Deck Logs for the U.S.S. LST 
1032 for the period from March 1, 1951, to 
April 30, 1951.  

4.  Contact the Veteran and ask him to notify 
the VA of any treatment at VA medical 
facilities other than the Ann Arbor VAMC 
as well as the dates of such treatment.  If 
any records are identified that are not 
already associated with the claims folder, 
obtain such records.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

5.  Notify the Veteran that efforts to obtain 
treatment records from Methodist Hospital and 
Dr. Singer were unsuccessful and that he 
should provide the VA with copies of these 
records (as noted by the Veteran on his 
consent to release information forms).  

6.  Obtain any electronic and non-electronic 
VA treatment records, including any x-ray 
reports and audiogram results, from the Ann 
Arbor VAMC for the period from May 1959 
through the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

7.  Make a second request for outstanding 
treatment records from Dr. Taylor, Dr. 
Schiffer, the Doctors Hospital (now 
Allegiance Hospital), and Plantation General 
Hospital.  If possible, use the release forms 
and information previously provided by the 
Veteran.  Any requests for such information, 
including any responses, should be documented 
in the claims file.  

8.  If any of the aforementioned records (or 
any other service, VA, or non-VA treatment 
records) are unable to be located and/or 
obtained following reasonable efforts, the 
AOJ should notify the Veteran that such 
records are not available, explain the 
efforts made to obtain to the records, 
describe any further action VA will take 
regarding the claim, and inform the Veteran 
that it is ultimately his responsibility for 
providing the evidence.

9.  Submit the Veteran's claims file to the 
Under Secretary of Health for the preparation 
of a radiation dose estimate for the Veteran.  
In constructing the dose estimate, the Under 
Secretary of Health should be requested to 
consider the Veteran's presence onboard the 
U.S.S. PC 1171 for the period from November 
1945 through May 1946, any information 
indicating whether the U.S.S. PC 1171 was 
docked at Sasebo, Japan in September and 
October 1945, and the Veteran's statements 
regarding his claimed contamination.  

10.  Thereafter, the AOJ should make a 
determination as to whether the Veteran was 
exposed to ionizing radiation, and if so, 
proceed with additional development 
prescribed by 38 C.F.R. § 3.311, including 
referral of the claims of service connection 
for colon cancer and myeloid leukemia to the 
Under Secretary for Benefits.

11.  After the above development has been 
accomplished and any outstanding records 
have been associated with the claims 
file, send the Veteran's claims file to VA 
audiologist for interpretation of the 
November 2001 VA audiogram, December 2006 
private audiogram, January 2008 private 
audiogram, and any other audiograms of record 
that are in graph format.  The VA audiologist 
should provide the pure tone threshold values 
for both ears for the 1000, 2000, 3000, and 
4000 Hertz frequencies.  The audiologist 
should also comment on whether any speech 
discrimination testing, if present, utilized 
a controlled Maryland CNC word list.  

12.  After the above development has been 
accomplished and any outstanding records 
have been associated with the claims file, 
schedule the Veteran for a VA examination for 
the purpose of obtaining an opinion regarding 
the nature and etiology of any current left 
hip disorder, including degenerative joint 
disease and trochanteric bursitis.  The claims 
file, including a copy of this REMAND, must be 
made available to the examiner, and the report 
should reflect that the claims file was 
reviewed.  The examination report should 
reflect that the examiner obtained a complete 
medical history from the Veteran, including 
information regarding any in-service left hip 
injury, symptoms, evaluation, and/or 
treatment.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should (1) identify any current left hip 
disorder(s), providing a diagnosis for all 
disorder(s) identified and (2) provide an 
opinion to the questions below.  A rationale 
which considers the clinical and lay evidence 
of record should accompany any opinion(s) 
provided in the report.  

	(a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's in-service history of pain, etc., 
represents evidence of a glenoid labrum tear 
of the hip or articular damage.  The 
examiner's opinion should reflect that 
consideration was given to the October 2002 
letter submitted by the Veteran's orthopedic 
surgeon, Dr. N.I.

	(b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current left hip disorder(s) is etiologically 
related to the Veteran's military service, 
including any in-service complaints and/or 
injury.  

13.  After the above development has been 
accomplished and any outstanding records 
have been associated with the claims file, 
schedule the Veteran for a VA examination for 
the purpose of obtaining an opinion regarding 
the nature and etiology of any current chronic 
headache disorder.  The claims file, including 
a copy of this REMAND, must be made available 
to the examiner, and the report should reflect 
that the claims file was reviewed.  After 
reviewing the record, examining the Veteran, 
and performing any medically indicated 
testing, the examiner should identify any 
current headache disorder(s), providing a 
diagnosis for all disorder(s) identified.  The 
examiner should then provide an opinion as to 
whether such headaches are more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), etiologically related to his 
military service, including any in-service 
complaints of headaches.  A rationale which 
considers the clinical and lay evidence of 
record should accompany any opinion(s) 
provided in the report.  

14.  After the above development has been 
accomplished and any outstanding records 
have been associated with the claims file, 
schedule the Veteran for a VA examination for 
the purpose of obtaining an opinion regarding 
the nature and etiology of any current 
bilateral knee disorder, including 
degenerative joint disease.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner, and the report 
should reflect that the claims file was 
reviewed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should identify any current bilateral knee 
disorder(s), providing a diagnosis for all 
disorder(s) identified.  The examiner should 
then provide an opinion as to the following 
questions.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any opinion(s) provided in the 
report.  

	(a) Whether any current bilateral knee 
disorder(s) is more likely than not (i.e., 
probability greater than 50 percent), at least 
as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's 
military service, including the slip and fall 
injury on the deck of a ship during a 
hurricane.  

   (b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any knee disorder (right and/or left) is 
causally related to (due to) or aggravated by 
(permanently worsened by) any current left 
hip disorder.  

15.  After the above development has been 
accomplished and any outstanding records 
have been associated with the claims file, 
send the Veteran's claims file to a VA 
physician for the purpose of obtaining an 
opinion regarding the nature and etiology of 
any (residuals of) colon cancer and/or myeloid 
leukemia.  After reviewing the record, the VA 
physician should state whether the Veteran has 
active colon cancer and/or myeloid leukemia as 
well as whether there are any current 
residuals of either disease.  The physician 
should then provide an opinion as to whether 
the Veteran's colon cancer and/or myeloid 
leukemia is more likely than not (i.e., 
probability greater than 50 percent), at least 
as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his military service.  
A rationale which considers the clinical and 
lay evidence of record should accompany any 
opinion(s) provided in the report.  

16.  If, after the above development has 
been accomplished and any outstanding 
records have been associated with the 
claims file, the AOJ determines that new 
and material evidence has submitted 
sufficient to reopen the Veteran's claim 
and the record indicates that any current 
left ear otitis media (or residuals) may 
be related to service, schedule the Veteran 
for a VA examination for the purpose of 
obtaining an opinion regarding the nature and 
etiology of any current (residuals of) left 
ear otitis media.  The claims file, including 
a copy of this REMAND, must be made available 
to the examiner, and the report should reflect 
that the claims file was reviewed.  After 
reviewing the record, examining the Veteran, 
and performing any medically indicated 
testing, the examiner should identify any 
current (residuals of) left ear otitis media, 
providing a diagnosis for all disorder(s) 
identified.  The examiner should then provide 
an opinion as to whether any residuals and/or 
chronic otitis media is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the Veteran's 
military service, including treatment for 
otitis media in 1945.  A rationale which 
considers the clinical and lay evidence of 
record should accompany any opinion(s) 
provided in the report.  

17.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

18.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including evidence 
submitted by the Veteran in May 2010, and 
determine if he has submitted evidence 
sufficient to warrant entitlement to the 
benefits sought.  Unless the benefits sought 
on appeal are granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


